Citation Nr: 1037964	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from August 1955 to 
August 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Radiation Claims Processing Team located at 
the Regional Office (RO) in Jackson, Mississippi.  Jurisdiction 
over the claims file was subsequently returned to the RO in Fort 
Harrison, Montana.

The Veteran presented testimony at a Board hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO, in June 2010.  
A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prostate cancer did not result from radiation exposure in 
service.

2.  The Veteran was not exposed to Agent Orange during service, 
and he did not have service in Vietnam.  

3.  Prostate cancer was not manifest in service, or after service 
until 2006; and the current disability is not related to service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and 
such incurrence or aggravation is not presumed.  38 U.S.C.A. 
§§ 337, 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 pre-rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the July 2007 letter.

VA regulations and recent caselaw require that a hearing officer 
must suggest that a claimant submit evidence on an issue material 
to substantiating the claim when the record is missing any 
evidence on that issue or when the testimony at the hearing 
raises an issue for which there is no evidence in the record.  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. 
§ 3.103 (2009).  The hearing officer also must suggest the 
submission of evidence when testimony during the hearing 
indicates that it exists (or could be reduced to writing) but is 
not of record.  Here, there was no testimony regarding additional 
existing evidence that was not of record.  Moreover, the Veteran 
provided testimony regarding the precise reason for the RO's 
denial of his claim, the lack of evidence establishing actual 
exposure to radiation.  Significantly, the Court has held that 
notice errors may be cured by demonstration by the Veteran or his 
representative that he has actual knowledge of the evidence 
needed to substantiate a claim.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Given the Veteran's specific testimony regarding 
his location in service, and his proximity to nuclear test sites, 
the Board finds that the Veteran has demonstrated actual 
knowledge of the information and evidence needed to substantiate 
a claim for service connection.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
service personnel records, and all of the identified post-service 
treatment records.  In addition, the Veteran's assertions 
regarding radiation exposure were investigated according to the 
provisions of 38 C.F.R. § 3.311.  The RO certified that no 
dosimetry information was available for the Veteran.  

Regarding service connection on a direct basis, the Veteran has 
not been provided with a VA examination as to the etiology of his 
prostate cancer.  Under the VCAA, VA must provide an examination 
when there is competent evidence of a disability (or persistent 
or recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The Veteran's reports of a continuity of symptomatology 
can satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may be 
associated with service is low.  McLendon, 20 Vet. App. at 83; 
Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, no examination was required because there is no injury or 
disease in service that may be related to prostate cancer, and no 
continuity of symptomatology after service.  Moreover, the 
Veteran's assertions regarding exposure to Agent Orange while 
stationed on Guam are not substantiated, and are essentially 
speculative, based on reported accounts of other service 
personnel at times other than when the Veteran served.  The Board 
has determined the report of exposure to Agent Orange is not 
credible.  Accordingly, an opinion as to etiology, based either 
on exposure to Agent Orange, or on direct service connection is 
not necessary.  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

On his June 2007 claim form, the Veteran reported that he was in 
the U.S. Air Force, stationed at Mountain Home A.F. Base in Idaho 
at the time the government was "testing [b]ombs" in Elko 
Nevada.  He stated that he believes he was exposed to radiation 
at that time.  He also reported that, in October of 2006, he was 
diagnosed with Prostate cancer.  In a July 2007 statement, he 
reported that he had been issued a device to measure the amount 
of radiation he was exposed to, but that he had never been told 
how much that was.

In a September 2008 VA Form 21-4138, the Veteran reported that he 
was also in Ogden, Utah in 1956 or 1957, and was stationed on 
Guam in October, November, and December 1957, and January, and 
part of February 1958, and that nuclear testing was being 
conducted on Guam as well.  The Veteran also testified at his 
hearing as to being present at Mountain Home A.F.B. and on Guam.  

Service personnel records reveal that the Veteran entered active 
service in August 1955, and served as an airframe repairman until 
June 1958; he then served as a fabric, leather, and rubber, 
helper until July 1959.  He was hospitalized for ear problems in 
July 1959 and discharged in August 1959.  

The Veteran's record of military assignments shows that he was 
stationed at Mountain Home Air Force Base in Idaho throughout his 
service, with the exception of a period from October 20, 1957 to 
January 13, 1958, during which he was stationed at "A.P.O. 
334," which refers to Guam, or Anderson Air Force Base on Guam.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff. at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of cancer which will be 
presumptively service connected for radiation-exposed veterans: 
(i) Leukemia (other than chronic lymphocytic leukemia). (ii) 
Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of 
the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the 
stomach. (vii) Cancer of the small intestine. (viii) Cancer of 
the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except 
Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer 
of the gall bladder. (xiii) Primary liver cancer (except if 
cirrhosis or hepatitis B is indicated). (xiv) Cancer of the 
salivary gland. (xv) Cancer of the urinary tract. (xvi) 
Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. 
(xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) 
Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that certain 
conditions specified in that regulation are met.  For purposes of 
this section the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  (Authority: 38 U.S.C. 501).  

If a veteran has one of the radiogenic diseases, a radiation dose 
assessment will be obtained and the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it is at 
least as likely as not that such veteran's disease resulted from 
radiation exposure during service.  When a claim is forwarded for 
review the Under Secretary for Benefits may request an advisory 
medical opinion from the Under Secretary for Health.  If the 
Under Secretary for Benefits determines there is no reasonable 
possibility that the Veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall so 
inform the regional office of jurisdiction in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Third, direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of tracing 
causation to a condition or event during service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the first method, prostate cancer is not listed among 
the disabilities presumptively service connected for radiation-
exposed veterans.  Accordingly, that method is unavailing.  

Turning to the second method, prostate cancer is listed among the 
radiogenic diseases under 38 C.F.R. § 3.311.  Accordingly, the 
Board will explore whether the provisions of that section were 
applied.  

The RO obtained a radiation exposure history (Form NSO-185) from 
the National Nuclear Security Administration in June 2008.  That 
record simply states that there are no film badge or dosimetry 
records for the Veteran.  However, a letter attached to the form 
indicates that this does not necessarily indicate lack of 
participation.  

A request was also made to the Defense Threat Reduction Agency, 
which responded in June 2008 that it only maintained data 
regarding actual participation in U.S. atmospheric nuclear 
testing or the occupation of Hiroshima and Nagasaki.  

The RO denied the claim in October 2008, finding that there was 
no evidence of the Veteran having been exposed to radiation in 
service.  In his notice of disagreement, the Veteran reiterated 
his claims as to being present in Idaho and Guam, and having been 
issued a dosimeter in both places.  He stated that he is now 
diagnosed with prostate cancer, and "it had to come from 
somewhere."

In a November 2008 letter, the Air Force Chief, A.F. Radioisotope 
Committee Secretariat, informed the RO that a query of the 
occupational radiation exposure monitoring records in the A.F. 
Master Radiation Registry produced no exposure data for the 
Veteran. 

In September 2009, the RO made a request for an advisory opinion 
and/or dose estimate from the Undersecretary of Health.  In a 
January 2010 letter, V.A.C., M.D. reviewed the pertinent 
evidence, including the Veteran's job assignments and locations 
of service.  Dr. V.A.C. noted that the Veteran performed no 
duties at the Nevada Test Site (NTS) or Pacific Proving Ground 
(PPG), where all atmospheric nuclear weapon testing by the U.S. 
was performed.  She acknowledged that the Veteran's records show 
that his unit could have been stationed in Guam from October 1957 
to January 1958, however there was no atmospheric testing at the 
PPG during this period.  She also acknowledged that Operation 
TEAPOT (1955), Operation PLUMBROB (1957), and Operation HARDTACK 
11(1958) were conducted at the NTS while the Veteran was at 
Mountain Home AFB.  Dr. V.A.C. concluded that, as there are no 
dosimetry data for the Veteran, dose reconstruction is virtually 
impossible.  However, a report on fallout from nuclear weapons 
tests and cancer risks indicated that the total external and 
internal dose from cesium-l37 to the red bone marrow of persons 
born on 1 Jan 1951 from all NTS tests showed that persons in 
Elmore County (the location of Mountain Home A.F.B) would receive 
30 milligray (3 rad) or less.  This estimate is for a period much 
longer than the Veteran's four years.  Dr. V.A.C. used the 
Interactive Radioepidemiological Program (IREP) of the National 
Institute for Occupational Safety and Health (NIOSH) to estimate 
the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's prostate cancer.  The program 
calculated a 99th percentile value for the probability of 
causation of 12.69 percent.  In view of this, it was her opinion 
that it is unlikely that the Veteran's adenocarcinoma of the 
prostate can be attributed to radiation exposure while in 
military service.

Based on the above evidence, the VA Director of Compensation and 
Pension Service concluded in a January 2010 review that there is 
no reasonable possibility the Veteran's prostate cancer is the 
result of his occupational exposure to ionizing radiation during 
military service.

It would appear that the proper procedure was followed by the RO 
in developing the Veteran's claim.  There is no dispute as to 
facts surrounding the Veteran's service.  His service records 
confirm his presence at Mountain Home, Idaho, and in Guam.  While 
they do not confirm his reportedly brief presence in Ogden Utah, 
this can be conceded.  It can also be conceded that the Veteran 
was issued a dosimetry badge at various times during his service.  
He testified to this fact at the hearing, and the Board finds his 
testimony to be credible on this point.

The essential question to be resolved in this case is whether 
exposure to ionizing radiation is the cause of his prostate 
cancer.  The Veteran does not contend that he was an actual 
participant in nuclear testing; but rather contends that he was 
in Idaho and Utah while testing was being conducted in Nevada, 
and that he was present on Guam at some time after testing had 
been conducted there.  However, the Veteran has specifically 
stated that he does not know how much radiation he was exposed 
to, or what the dosimetry badges read.  In essence, his 
statements regarding the amount of radiation he was exposed to 
are speculative.  This is underscored by his statement that his 
prostate cancer "had to come from somewhere."

In contrast, the opinion of Dr. V.A.C., is based on the Veteran's 
vicinity to nuclear test sites at the time ionizing radiation was 
being released.  As noted by Dr. V.A.C., and as conceded by the 
Veteran, he was not present on Guam at the time of nuclear 
testing at the PPG, but was stationed there several years after.  
As concluded by Dr. V.A.C., this would not have resulted in 
significant exposure.  Also, as noted by Dr. V.A.C., all 
atmospheric testing in Nevada was conducted at the NTS.  The 
Board takes notice of the fact that the NTS is not located in 
Elko Nevada, but is located on the grounds of Nellis Air Force 
Range (NAFR) in Southern Nevada, near Las Vegas.  Dr. V.A.C. 
found, based on the Veteran's location, as reported by him, that 
the probability of causation was only 12.69 percent.  

The Veteran also submitted several Internet articles regarding 
testing performed at the NTS and PPG; however, none of these 
articles provides any of detail regarding the Veteran's exposure 
to radiation.  Significantly, appendix C from a book entitled 
Assessment of the Scientific Information for the Radiation 
Exposure Screening and Education Program, from the National 
Research Council of the National Academies, notes in its summary 
that a report published in 1975 concluded that "the estimated 
annual effective dose from residual fallout on Guam due to 
nuclear-weapons tests was only a small fraction of the dose that 
residents receive from natural sources of radiation, which is 
less than in many other locations around the world."  

The Board reiterates that it finds the Veteran's account of his 
service, as he remembers it, to be credible.  However, he has 
offered no opinion as to his actual exposure to radiation, but 
stated that he does not know; and his opinion regarding causation 
is speculative, and based on apparently inaccurate information 
regarding his proximity to the Nevada Test Site.  The Board finds 
the more conclusive, more factually grounded, and better reasoned 
opinion of Dr. V.A.C. to be more persuasive than that of the 
Veteran, and accordingly concludes that the Veteran's prostate 
cancer, was not the result of in-service radiation exposure.  

Before turning to the third method of establishing service 
connection - direct incurrence - the Board notes the Veteran has 
posited that his prostate cancer may have been caused by exposure 
to Agent Orange.  In a November 2008 written letter, the Veteran 
referred to articles he had read on the Internet showing that 
Agent Orange was used on Guam in the late 1960's (after he was 
stationed there).  He also stated, that "I feel that the fact 
has been established that there was [A]gent [O]range was present 
in Guam in the 1950[']s and 1960[']s."  

The Board notes that, while prostate cancer is listed among the 
Agent Orange presumptive diseases (see 38 C.F.R. § 3.309(e)), the 
Veteran did not have the requisite service to qualify for this 
presumption.  He did not serve in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6).  There is no presumption 
regarding service on Guam during any time period.  

Indeed, the Veteran has not reported actual or first-hand 
knowledge of exposure to Agent Orange while stationed on Guam.  
He has not stated that he applied Agent Orange, handled 
containers of Agent Orange, was personally sprayed with Agent 
Orange, or otherwise came into direct contact with Agent Orange.  
His entire argument regarding exposure to Agent Orange comes from 
reference to recent articles and prior decisions of the Board 
regarding Veterans who contended that they came into contact with 
Agent Orange on Guam in the late 1960's during the Vietnam War.  
The Veteran's service on Guam was from October 20, 1957 to 
January 13, 1958.  Moreover, to the extent that the Veteran seeks 
to establish that he was exposed to Agent Orange based on prior 
decisions of the Board, such argument must fail as Board 
decisions have no precedential value.  See Hillyard v. Derwinski, 
1 Vet. App. 349, 351 (1991); 38 C.F.R. § 20.1303 (2009).  

The Veteran's assertions regarding exposure to Agent Orange are 
speculative, and based entirely on reference to the experiences 
of other individuals whose pertinent service details differ from 
his.  Indeed, his statements make it clear that he is not 
actually aware of having been exposed to Agent Orange, and he has 
offered no conclusive evidence to underscore his belief in such 
exposure.  Accordingly, the Board concludes that his account of 
exposure to Agent Orange on Guam is not credible.

Service treatment records reveal no treatment or complaint 
regarding prostate cancer, and the service separation examination 
contains pertinently normal findings, including for the genitals 
and urinary system.  By the Veteran's own statement, the first 
diagnosis of prostate cancer was in 2006, more than 40 years 
after separation.  The post-service evidence does establish or 
even suggest continuity of symptomatology.  Moreover, there is no 
medical opinion that purports to relate the Veteran's prostate 
cancer to service.  

While the Veteran is competent to describe his symptoms, and may, 
in some instances, provide a competent nexus opinion, 
establishing the etiology of prostate cancer is not a matter 
capable of lay observation.  The Veteran's belief that his 
prostate cancer was caused by service is unpersuasive given the 
absence of any disease or injury in service that may be related 
to prostate cancer, and the extended period after service before 
the disease became manifest.  In light of these facts, the Board 
must conclude that service connection for prostate cancer is not 
in order.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


